UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-33560 Issuer: CAPSTONE THERAPEUTICS CORP. Exchange: NASDAQ GLOBAL MARKET (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) Address: 1275 West Washington Street, Suite 104 Tempe, Arizona 85281 Telephone Number: (602) 286-5520 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) (Description of class of securities) Rights to Purchase 1/100 of a Share of Series A Preferred Stock Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listing and registration: o 17 CFR 240.12d2-2(a)(1) o 17 CFR 240.12d2-2(a)(2) o 17 CFR 240.12d2-2(a)(3) o 17 CFR 240.12d2-2(a)(4) o Pursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.1 x Pursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. June 24, 2014 /s/ John M. Holliman, III Executive Chairman Date Name Title 1 Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions.
